Citation Nr: 0817246	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  04-24 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 
10 percent for tinea pedis. 

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The veteran had active service from May 1966 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco Texas, which denied service connection for bilateral 
hearing loss and tinnitus and continued an evaluation of zero 
percent disabling for service-connected tinea pedis.

In a November 2004 rating decision, the RO assigned a higher 
10 percent rating for the veteran's service-connected tinea 
pedis effective August 13, 2002. 

The Board notes that the veteran's June 2004 substantive 
appeal raised the issue of entitlement to service connection 
for migraine headaches.  In a November 2004 rating decision, 
the RO granted service connection for migraine headaches 
(characterized as residuals of headaches) and assigned a 30 
percent rating effective August 13, 2002.  There is no 
subsequent correspondence from the veteran expressing 
disagreement with the rating or effective date assigned.  
Accordingly, an issue relating to headaches is no longer in 
appellate status.  See Grantham v. Brown, 114 F .3d 1156 
(1997). 

Although the veteran requested a Board hearing in June 2004, 
he subsequently withdrew his hearing request in a letter 
dated in August 2004.  Thus, his Board hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2007).


FINDINGS OF FACT

1.  The service-connected tinea pedis is manifested by, at 
worst, eczema and tinea on the hands and feet, discoloration 
of fingers on the right hand, dystrophic fingernails with 
heavy ridging, and swelling, with 5 percent of the whole body 
effected.    
2.  The veteran's bilateral hearing loss did not begin in 
service, manifest to a compensable degree within a year after 
service, and there is no competent evidence of a medical 
nexus between bilateral hearing loss and active service. 

3.  There is no competent medical evidence of a nexus between 
tinnitus and active service. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for service-connected tinea pedis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2005); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.118, Diagnostic Code (DC) 7806.

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may in-service occurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

3.  Tinnitus was not incurred in or aggravated by active 
service, nor may in-service occurrence be presumed.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in March 2004 and in April and December 
2006, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran to 
submit medical evidence, statements from persons who knew the 
veteran and had knowledge of claimed disabilities during 
service, and noted other types of evidence the veteran could 
submit in support of his claims.  The veteran was informed of 
when and where to send the evidence.  After consideration of 
the contents of these letters, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Additional notice of the five elements of a service-
connection claim was provided in March 2006 and in October 
2007, as is now required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In response to all of this notice, the 
veteran informed VA in November 2007 that he had no more 
information or evidence to submit in support of his claims.  
Thus, the Board finds that VA met its duty to notify the 
veteran of his rights and responsibilities under the VCAA.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law. Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post- 
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre- adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The VCAA notice letters issued to the veteran and his service 
representative in this case correctly requested evidence 
showing that his service-connected tinea pedis had increased 
in severity, properly identified the sources of such 
evidence, and also invited the veteran to submit statements 
from other individuals who could describe from their 
knowledge and personal observations how his service-connected 
tinea pedis had worsened.  Although the VCAA notice letters 
did not indicate that the veteran also could submit evidence 
showing the effect that worsening of his disability had on 
his employment and daily life, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Because the veteran's increased rating claim for 
tinea pedis is being denied in this decision, the Board finds 
that any failure to notify and/or develop this claim under 
the VCAA cannot be considered prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Further, the veteran and his service 
representative have demonstrated actual knowledge of the 
VCAA's requirements by submitting additional evidence in 
support of the veteran's increased rating claim for tinea 
pedis.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, VA treatment records and private medical 
records.  VA also provided the veteran with VA examinations 
to address the current nature and extent of the veteran's 
service-connected tinea pedis and to address the contended 
causal relationship between bilateral hearing loss and/or 
tinnitus and active service.  In summary, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and no further action is necessary to 
meet the requirements of the VCAA.

Increased Rating for Tinea Pedis

The veteran contends that his service-connected tinea pedis 
has worsened and that he merits a higher rating for his 
condition.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2007). 

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  While the veteran's 
entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Recently, in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Veterans Court held that staged 
ratings are appropriate for an increased rating claim in such 
a case, however, when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

The veteran's service-connected tinea pedis is evaluated 
under DC 7806.  Under the former DC 7806, a zero percent 
rating was warranted with slight, if any, exfoliation, 
exudation or itching, if on a non-exposed surface or small 
area.  A 10 percent rating was assigned with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating required exudation or 
itching constant, extensive lesions, or marked disfigurement.  
A 50 percent rating was warranted with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant symptoms.  38 
C.F.R. § 4.118, DC 7806 (effective prior to August 30, 2002).

Under the revised DC 7806, a 10 percent rating requires 
involvement of at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent rating 
requires involvement of 20 to 40 percent of the entire body 
or of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent rating 
requires involvement of more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 
(effective August 30, 2002).

Factual Background and Analysis

VA medical records dated in August 1990 show that the veteran 
presented with a history of swelling, itching, flaking and 
scratching on his hands, feet and legs and requested a new 
medication. 

At a March 2003 VA examination, the veteran reported that his 
outbreaks consisted of small water blisters in the palms and 
along the palmar surfaces of the fingers extending to the 
margins of the palms and fingers.  He also complained of 
similar blisters on his feet.  The examiner stated that the 
blisters usually rupture followed by mild to moderate 
exfoliation of the palmar surfaces of both hands and fingers 
and the soles of both feet.  The examiner found no scarring 
alopecia.

A March 2006 VA examination found that the veteran has more 
involvement with eczema and tinea infection on the right hand 
than on the left hand and also bilateral feet.  The VA 
examiner reported that the veteran's first and third digits 
on the right hand were showing significant discoloration and 
the fingernails are dystrophic with heavy ridging with 
swelling of the second finger.  The VA examiner also noted 
more skin changes in the right hand with excessive wrinkling 
and thinness of the skin.  There was pigmentation including 
the palmar areas.  The percentage of the exposed areas was 
about 15 percent and percentage of the affected areas of the 
entire body, including hands and feet, was 5 percent.  The 
examiner noted no scarring or disfigurement.  

The Board finds that a preponderance of the evidence is 
against a disability rating greater than 10 percent for 
service-connected veteran's tinea pedis under both the old 
and new rating criteria for evaluating skin disabilities.  In 
March 2006, the veteran's percentage of exposed area was 
about 15 percent for his hands and 5 percent for his entire 
body.  The VA examiner noted no scarring or disfigurement at 
that time.  Under the former DC 7806, a 30 percent rating 
requires exudation or itching constant, extensive lesions, or 
marked disfigurement.  The veteran has not shown constant, 
extensive lesions or marked disfigurement.  Under the revised 
DC 7806, a 30 percent rating requires involvement of 20 to 40 
percent of the entire body or of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  The veteran has not shown that 20 to 40 percent of 
his entire body is affected by his service-connected tinea 
pedis or that he requires immunosuppressive drugs to control 
it.

The Board attempted to rate the veteran under other DC's for 
evaluating skin disabilities which might result in a higher 
rating.  The Board considered DC 7813 which evaluates 
conditions based on scars.  There was no evidence, however, 
which shows that the veteran's skin condition resulted in 
scaring or disfigurement or that it adversely affects any 
function.  See 38 C.F.R. § 4.118, DC 7813.  

In evaluating the veteran's increased rating claim for tinea 
pedis, the Board finds that there is no evidence that the 
disability rating should be increased for any other separate 
period based on the facts found during the whole appeal 
period.  The evidence of record from the day the veteran 
filed the claim to the present supports the conclusion that 
the veteran is not entitled to additional increased 
compensation during any time within the appeal period.

Service Connection for Bilateral Hearing Loss and Tinnitus

Laws and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.  

Certain organic diseases of the nervous system such as 
hearing loss shall be granted service connection, although 
not otherwise established as incurred in or aggravated by 
service if manifested to a compensable degree within one year 
of the date of separation from service.  38 C.F.R. §§ 3.307, 
3.309 (2007).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a 
veteran has a disability based on hearing loss is governed by 
38 C.F.R. § 3.385 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Factual Background and Analysis

The veteran contends that he incurred bilateral hearing loss 
during active service.  The Board observes that a current 
diagnosis of bilateral hearing loss is of record.  VA medical 
examination in January 2006 shows that the veteran currently 
has mild to moderate sensorineural bilateral hearing loss, as 
defined by 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.385 (2007).  
Thus, the crux of this case rests upon consideration of 
whether the veteran's bilateral hearing loss began in service 
or is related to active service.  

Service medical records show that upon entering service the 
veteran had normal auditory acuity.  Audiological evaluation 
in July 1966 and pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
10
LEFT
0
0
5
5
10

The July 1966 evaluation revealed that the veteran did not 
have any hearing loss pursuant to 38 C.F.R. § 3.385 (2007).

A May 1969 separation examination shows that the veteran 
indicated he did not have hearing loss.  The clinical 
evaluation also noted that the veteran's hearing was normal.  

VA examination in October 2005 shows that the veteran 
complained of his hearing loss progressing since the 1960's.  
The VA examiner reported the veteran's pure tone average as 
56 in the right ear and 60 in the left ear.

VA examination in January 2006 noted that the veteran had 
normal hearing on discharge from service.  The veteran 
reported noise exposure due to his training as equipment 
repairman while in service.  The VA examiner noted that there 
was no subsequent civilian occupational or recreational noise 
noted.  The VA examiner also found the pure tone average for 
the right ear to be 56 and for the left ear to be 60.  The VA 
examiner further noted that the veteran has mild to moderate 
hearing loss.  The VA examiner stated that the flat loss 
configuration is typical of presbycusis and not specifically 
suggestive of noise trauma.  This examiner concluded that it 
was less likely as not that the veteran's current hearing 
loss symptoms were a result of in-service noise exposure.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
bilateral hearing loss.  As the in-service audiological 
evaluations indicate, the veteran did not have hearing loss 
at any point during active service.  His hearing loss also 
did not manifest to a compensable degree within a year after 
service.  See 38 C.F.R. § 3.385 (2007).  It appears that the 
veteran was treated for bilateral hearing loss first in 
October 2005, or more than 36 years after his separation from 
service in May 1969.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The competent medical evidence also fails to show that the 
veteran's current hearing loss is in any way related to 
service.  In fact, the VA examiner specifically concluded in 
January 2006 that the veteran's current hearing loss was not 
related to active service.  There is no competent contrary 
opinion of record.  

Additional evidence in support of the veteran's service 
connection claim for bilateral hearing loss is his own lay 
assertions.  As a lay person, however, the veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997). Absent credible medical evidence linking the 
veteran's currently diagnosed bilateral hearing loss to 
active service, the claim for service connection for 
bilateral hearing loss is denied. 

Tinnitus

The veteran contends that he has ringing in his ears (or 
tinnitus) due to in-service noise exposure.  

There is no evidence in the service medical records that the 
veteran complained of tinnitus or presented for any ringing 
in his ears while in service.

VA examination in October 2005 noted that the veteran's 
tinnitus was not specifically suggestive of noise trauma.

VA examination in January 2006 noted that the veteran 
reported bilateral tinnitus subjectively rated as moderate.  
The veteran reported having tinnitus since 1970.  The VA 
examiner noted that the veteran has mild to moderate 
tinnitus.  He noted that the veteran reported his onset 
several years after discharge.  This examiner concluded that 
it was less likely as not that the veteran's current symptoms 
were a result of military exposure.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
tinnitus.  As noted, the veteran's service medical records 
are completely silent for any complaints of or treatment for 
tinnitus during active service.  It appears that the veteran 
was treated for complaints of tinnitus first in October 2005, 
or more than 36 years after service separation in May 1969.  
See Maxson, 230 F.3d at 1333. There also is no evidence that 
the veteran's current tinnitus is related to active service.  
And the veteran's lay statements are entitled to no probative 
value.  See Bostain, 11 Vet. App. at 127.  Absent evidence of 
a medical nexus between the veteran's current tinnitus and 
active service, the claim of service connection for tinnitus 
is denied.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to a disability rating greater than 10 percent 
for tinea pedis is denied. 

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


